COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Sandra Brewer v. College of the Mainland

Appellate case number:    01-13-00276-CV

Trial court case number: 10-CV-0474

Trial court:              122nd District Court of Galveston County

       The record in this appeal was due on April 29, 2013. The clerk’s record was filed on
May 7, 2013. The reporter’s record has not been filed.

        On May 10, 2013, the Clerk notified appellant that the court reporter responsible for
preparing the record in this appeal had informed the Court that appellant had not requested nor
made arrangements to pay for the record. The Clerk further notified appellant that unless the
Court received written evidence that appellant had paid for or made arrangements to pay for the
record by June 10, 2013 the Court might consider and decide those issues or points that do not
require a reporter’s record. See TEX. R. APP. P. 37.3(c).

       The deadline has expired and no written evidence that the appellant has paid or made
arrangements to pay for the record has been filed with this Court. Accordingly, the Court will
consider and decide those issues or points that do not require a reporter’s record for a decision.

       Appellant’s brief is ORDERED to be filed within 30 days of the date of this order.

       Appellee’s brief is ORDERED to be filed within 30 days of the filing of appellant’s brief.

       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: June 27, 2013